*3On October 6,2004, the defendant was sentenced to Forty (40) years in the Montana State Prison, with Twenty (20) years suspended, for the offense of Sexual Intercourse Without Consent, a felony.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to Forty (40) years in the Montana State Prison, with Twenty (20) years suspended, with no restrictions on parole eligibility. The terms and conditions shall remain as imposed in the October 6, 2004 Judgment.
DATED this 2nd day of June, 2005.
Hon. Ted L. Mizner District Court Judge